Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 3/19/2021. Applicant has amended independent claim 1 and dependent claims 2. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al., KR 1020090026648.
Regarding claim 1, Nam et al., teaches a battery module (abstract), comprising: a cell holder having a plurality of battery cell insertion portions (Fig. 2a) and at least one fire extinguishing cell insertion portion (pg. 3, “Problem to be solved” and “Effects of the Invention”); a plurality of battery cells respectively located in the battery cell insertion portions (pg. 4, last two paragraphs); and at least one fire extinguishing cell located in the fire extinguishing cell 
Thus, the claims are anticipated.


Response to Arguments
3.	Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. Applicant argues that “Nam does not disclose, teach, or render obvious at least that “the at least one fire extinguishing cell is spaced apart from each of the plurality of battery cells,” as recited in amended claim 1.”
However, as seen in Fig. 2b of Nam, the fire extinguishing cell 130 is spaced apart from each of the battery cells 110, as one can see small areas or spaces between each battery 110 and the closest fire extinguishing cell 130, in Fig. 2b. 
Applicant argues that “claim 2, as amended, recites that “the fire extinguishing cell is configured to eject a fire extinguishing agent only along one or both of upper and lower directions.”… In contrast, Nam discloses that the fire extinguishing powder is ejected from holes 170 in the side of the capsules 150.”
However, Nam teaches a fire extinguishing cell 130 which ejects fire extinguishing agent along upper and lower directions via the holes (170) (Fig. 3b of Nam), which are located both at the upper and lower regions of the tubes/fire extinguishing cells 130.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727